Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-13 in the reply filed on 03/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2015/126374).  US Publication Zhou, Jr. (US 2016/0332471 A1) has been used instead of the WIPO publication.
Claims 1 and 3:  Zhou, Jr. a printable medium comprising a composite supporting base substrate (base substrate hereinafter) containing a first fabric layer (first layer hereinafter) and a second layer containing fibers (second layer hereinafter), an image receiving layer on the second layer, and an external coated layer (external {instant claim 3} [0038].  The water-dispersible polymer meets the claimed water-repellent agent.  Zhou, Jr. teaches an adhesive compound is used to laminate the second layer onto the first layer, wherein the adhesive compound comprises a resin latex formed by polymerization of hydrophobic monomers [0039].  The adhesive compound meets the claimed physical gelling compound.  Zhou, Jr. teaches the lamination process can be done by coating the second layer with the adhesive compound followed by laminating the first and second layers together [0073].  Since the second layer is a fibrous layer part of the coated adhesive compound would wick into at least under the surface the second layer, thus it is interpreted that the second layer also comprises the adhesive compound.
Claim 2:  Zhou, Jr. teaches the polymeric binder has a glass transition temperature (Tg) ranging from about -30 degree C to about 10 degree C [0038].
Claim 4:  With respect to the molecular weight of the adhesive compound, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the molecular weight, and the motivation would be to control impact and chemical resistance properties of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 5:  Zhou, Jr. teaches the adhesive compound can be polymer made from copolymerization of alkyl acrylate, alkyl methacrylate or vinyl ester [0039].
Claim 7:  Zhou, Jr. teaches the image receiving layer comprises calcium carbonate [0043].
Claim 9:  Zhou, Jr. teaches the binder in the image receiving layer comprises styrene-butadiene emulsion, acrylonitrile-butadiene emulsion, acrylic emulsion, vinyl acetate emulsion or vinylidene chloride emulsion [0044].
Claim 10:  Zhou, Jr. teaches the coat weight of the image receiving layer is 5-50 gsm [0042].
Claim 11:  Zhou, Jr. teaches the first polymeric network can be polyurethane, vinyl urethane or acrylic urethane ([0057] and [0058]); and the second polymeric network can be polyglycidyl or polyoxirane resins [0063].
Claim 12:  Zhou, Jr. teaches the coat weight of the external layer can be 5 gsm [0090].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2015/126374).  US Publication Zhou, Jr. (US 2016/0332471 A1) has been used instead of the WIPO publication.
Claim 13:  Zhou, Jr. a printable medium comprising a composite supporting base substrate (base substrate hereinafter) containing a first fabric layer (first layer hereinafter) and a second layer containing fibers (second layer hereinafter), an image receiving layer on the second layer, and an external coated layer (external layer hereinafter) on the image receiving layer (Fig. 1 and [0012]).  The first layer meets the claimed fabric base substrate, the second layer meets the claimed barrier layer, the image receiving layer meets the claimed primary coating, and the external layer meets the claimed image receiving layer.  Zhou, Jr. teaches the image receiving layer comprises a binder and fillers [0043], and the external layer comprises at least two polymeric networks [0051].  Zhou, Jr. teaches the second layer comprises a polymeric binder of a water-dispersible polymer such as acrylic polymers or copolymers, vinyl acetate latex, polyesters, and styrene butadiene or acrylonitrile-butadiene copolymer latex, wherein the polymeric binder has a glass transition temperature (Tg) ranging from about -30 degree C to about 10 degree C [0038].  The water-dispersible polymer meets the claimed water-repellent agent.  Zhou, Jr. teaches an adhesive compound is used to laminate the second layer onto the first layer, wherein the adhesive compound comprises a resin latex formed by polymerization of hydrophobic monomers [0039].  The adhesive compound meets the claimed physical gelling compound.  Zhou, Jr. teaches the lamination process can be done by coating the second layer with the adhesive compound followed by laminating the first and second layers together [0073].  Since the second layer is a fibrous layer part of the coated adhesive compound would wick into at least under the surface the second layer, thus it is interpreted that the second layer also comprises the adhesive compound.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zhou, Jr. does not teach the claimed invention as recited in claims 6 and 8.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 20, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785